Citation Nr: 1707590	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  09-37 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a bilateral eye disorder, to include as due to chemical exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  





INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1962 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Service Connection for Eye Disorder

Another remand is required in this case to ensure that there is a complete record upon which to decide the appeal of service connection for a bilateral eye disability.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).

In April 2014 and April 2016, the Board remanded this matter, in pertinent part, to obtain a VA examination and medical opinion regarding the etiology of the bilateral eye disabilities, to include conjunctivitis, blepharitis, and visual impairment.

In the June 2014 VA examination report, the VA examiner indicated that the Veteran does not now have or has not ever been diagnosed with an eye condition.  Instead, the VA examiner indicated that the Veteran is currently diagnosed with age appropriate senile cataracts and opined that the Veteran currently has no eye conditions, to include conjunctivitis, blepharitis, and vision loss, that are causally related to the August 1964 exposure to fire retardant and aircraft fuel or are otherwise related to any event, injury, or disease in service; however, as noted in the April 2014 Board Remand, the record reveals that the Veteran has eye related diagnoses during the claim and appeal period, including conjunctivitis, blepharitis, and vision loss.  

The June 2014 VA examiner also did not comment on, or address, the positive nexus opinions from Dr. Hillmer or Dr. Thompson as directed in the April 2014 Board Remand.  For the above reasons, the April 2016 Board remanded the case for an addendum medical opinion from the VA optometrist who conducted the June 2014 VA examination to assist in determining the etiology of the bilateral eye disabilities, to include conjunctivitis, blepharitis, and vision loss.

In a June 2016 VA addendum opinion, the VA examiner opined that any diagnosed eye disorder, to include, conjunctivitis, blepharitis, and vision loss, was less likely than not related to the August 1964 exposure to fire retardant and aircraft fuel exposure or to any event, injury, or disease in service.  The June 2016 VA examiner reasoned that, while the Veteran had a history of exposure to chemicals that resulted in conjunctivitis and blepharitis, the eye disorders were acute in nature, and resolved after treatment with tropical medication.  The June 2016 VA addendum opinion provided no opinion, rationale, or explanation was regarding the diagnosed vision loss, as directed by the April 2016 Board remand.  See Stefl v. Nicholson, 
21 Vet. App. 120, 123-25 (2007) (an adequate medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion); see also Nieves-Rodriguez v. Peake, 22 Vet App 295 2008 (noting a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  

In addition, the June 2016 VA examiner did not comment on or address the positive nexus opinion from Dr. Thompson as directed in the April 2016 Board Remand.  While acknowledging Dr. Hillmer's private treatment recommendations, the June 2016 VA examiner also did not comment on or address the private examiner's positive nexus opinion (as specifically directed by the April 2016 Board remand).  A Board remand confers upon an appellant the right to compliance with that order.  See Stegall v. West, 11 Vet. App. 268 (1998).  For the above reasons, the Board finds that another remand for a new VA medical opinion is necessary to assist in determining the etiology of the bilateral eye disabilities, to include conjunctivitis, blepharitis, and vision loss.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the claims file for a new medical opinion.  The relevant documents in the record should be made available to any examiner, who should indicate on the examination report that he/she has reviewed the documents.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  

The VA examiner should offer the following opinion with supporting rationale:

A)  Is it at least as likely as not (50 percent probability or greater) that any diagnosed eye disorder, to include, but not limited to, conjunctivitis, blepharitis, and vision loss, is causally related to the Veteran's August 1964 exposure to fire retardant and aircraft fuel, or otherwise related to an event, injury, or disease in service?

In rendering the requested opinion in paragraph a), the VA examiner should assume, as fact, that the Veteran has been currently diagnosed with conjunctivitis, blepharitis, and vision loss.  In this regard, the VA examiner should provide an etiology opinion regarding all diagnosed eye disabilities, to include, but not limited to, conjunctivitis, blepharitis, and vision loss.

B)  The VA examiner should also address and comment on the positive nexus opinions from Dr. Thompson and 
Dr. Hillmer, dated in November 2008 and June 2009, respectively.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim

2.  After completion of the above and compliance with the requested actions has been ensured, readjudicate the appeal of service connection for a bilateral eye disability in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




